Celebrada boy la vista de la moción de desestimación presentada por el Fiscal de este Tribunal, sólo compareció el abogado Luis Janer, Fiscal Auxiliar, y apareciendo de la moción y certificación acompa-ñada que el apelante no ba becbo gestión alguna para perfeccionar el recurso desde el día 8 de marzo de 1933 en que le fué concedido por este Tribunal un nuevo término para radicar la exposición dsl caso, se declara con lugar la moción y en su consecuencia se deses-tima, por abandono, la apelación establecida contra sentencia dictada en este caso por la Corte de Distrito de Arecibo.
Los siguientes casos fueron desestimados por el fundamento ex-presado :
Nos. 5101, 5451, 5482, 5505, 5506, 5507, 5512, 5517, 5519, 5520, 5541, 5542, 5544, 5545, 5546, 5547, 5554, 5555, 5561, 5571, 5572, 5574, 5575, 5576, 5577, 5578, 5579, 5580, 5584, 5585, 5586, 5587, 5592, 5594, 5598, 5602, 5604, 5605, 5608, 5609, 5611, 5613, 5619, 5620, 5623, 5625, 5628, 5633, 5635, 5637, 5650, 5653, 5654.